By the court.
Though we see much reason for the practice iu England in the point now before us, we cannot venture to innovate on the established usage of Pennsylvania, under which, the plaintiff’s counsel in ejectments have uniformly concluded. To alter this custom at Nisi Prius by one or two *304judges, would be highly inconvenient; for it might thus happen that the rules of practice might vary on the different circuits. ' Until therefore the present -mode of practice in a case circumstanced like the present, is reconsidered and altered in bank by the whole court, we must pursue the ancient system, which has never yet been broken in upon, either before or since the revolution. Motion denied.
Messrs. Ingersoll, Hopkins and M’Kean, pro quer.
Messrs. Kittera, C. Smith and Montgomery, pro def.
A motion was afterwards made for a new trial, founded chiefly on misconduct of the jurors who tried the cause. The argument came on in April term 1794, when, after a hearing of considerable length, the court discharged the rule to shew cause why a new trial should not be had.
A verdict passed for the plaintiff.